              Case 2:17-cr-00273-RSM Document 46 Filed 12/16/20 Page 1 of 1




 1                                           THE HONORABLE CHIEF JUDGE MARTINEZ
 2
 3
 4                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT SEATTLE
 6
     UNITED STATES OF AMERICA,                   ) No. CR17-123-RSM
 7                                               )
                     Plaintiff,                  )
 8                                               )
                v.                               ) ORDER GRANTING MOTION TO
 9                                               ) FILE EXHIBITS UNDER SEAL
     MEHDI GHASSABI,                             )
10                                               )
                     Defendant.                  )
11                                               )
12
             Defendant Mehdi Ghassabi’s motion to file the medical record exhibits to his
13
     motion for compassionate release under seal is granted.
14
            DATED this 16th day of December, 2020.
15
16
17                                             A
                                               RICARDO S. MARTINEZ
18
                                               CHIEF UNITED STATES DISTRICT
19                                             JUDGE
20
21
22
23
24
25
26

                                                                         PETER A. CAMIEL
                                                                    CAMIEL & CHANEY P.S.
       Order
                                                                    520 Pike Street, Suite 2500
       (USA v. Ghassabi, CR17-273-RSM )- 1
                                                                           Seattle, WA 98101
                                                                                (206)624-1551
